    Case 19-11728-ref         Doc 3      Filed 03/20/19 Entered 03/20/19 17:06:22                    Desc Main
                                          Document     Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                                     Chapter 11

Reading Eagle Company1,                                    Case No. 19 -

                            Debtor.                        (Joint Administration Requested)


In re:                                                     Chapter 11

WEEU Broadcasting Company2,                                Case No. 19 -

                            Debtor.                        (Joint Administration Requested)



               NOTICE OF FILING OF LIST OF EQUITY SECURITY HOLDERS
                            OF READING EAGLE COMPANY

           PLEASE TAKE NOTICE that today, Stevens & Lee, P.C. as proposed counsel to

Reading Eagle Company (the “Debtor”) in the above-captioned chapter 11 case, filed the List of

Equity Security Holders, attached hereto as Exhibit A.

           Dated March 20, 2019                      STEVENS & LEE, P.C.

                                                       /s/  Robert Lapowsky
                                                     Robert Lapowsky
                                                     PA Bar No. 30991
                                                     Evan B. Coren
                                                     PA Bar No. 316186
                                                     620 Freedom Business Center, Ste 200
                                                     King of Prussian, PA 19406
                                                     (215)751-2866
                                                     rl@stevenslee.com
                                                     ebc@stevenslee.com

                                                     Proposed Counsel for the Debtor


1
    The last four digits of Debtor Reading Eagle Company’s tax identification number are 3740.
2
    The last four digits of Debtor WEEU Broadcasting Company’s tax identification number are 8488.




03/20/2019 SL1 1576120v4 006370.02031
 Case 19-11728-ref          Doc 3       Filed 03/20/19 Entered 03/20/19 17:06:22   Desc Main
                                         Document     Page 2 of 5


                                                Exhibit A




03/20/2019 SL1 1576120v4 006370.02031
                        Case 19-11728-ref          Doc 3      Filed 03/20/19 Entered 03/20/19 17:06:22                      Desc Main
                                                               Document     Page 3 of 5




                                                     LIST OF EQUITY SECURITY HOLDERS

Following is the list of Debtor Reading Eagle Company’s equity security holders which is prepared in accordance with Rule 1007(a)(3)
of the Federal Rules of Bankruptcy Procedure for filing in this Chapter 11 Case

    Name and last known address or place of business of holder 3          Security Class           Number of                      Kind of Interest
                                                                                                   Securities
Lucy L. Flippin                                                         Common Stock                18,705                          18.21679%
Peter D. Barbey                                                         Common Stock                16,060                          15.64082%
Helen B. Mucklow Trust                                                  Common Stock                15,840                          15.42656%
249 Fifth Avenue, P1-POPP-BL-6,
Pittsburgh, PA 15222

In Trust for:
   John E. DuPont (Insurance Trust)
   Pierre (Peter) S. DuPont (Insurance Trust)
   John E. DuPont (Generation Skipping Trust)
   Pierre (Peter) S. DuPont (Residuary Trust)
   John E. DuPont (Residuary Trust)
   Pierre (Peter) S. DuPont (Residuary Trust)
   Catherine A. Varacchi (Insurance Trust)
   Catherine A. Varacchi (Generation Skipping Trust)
   Catherine A. Varacchi (Residuary Trust)

William S. Flippin                                                      Common Stock                19,207                          18.70567%
Paula M. Flippin                                                        Common Stock                10,000                           9.73899%
James C. Flippin                                                        Common Stock                 8,571                           8.34729%
P. O. Box 679, Reading, PA 19603-0679
Laura L. Flippin                                                        Common Stock                 7,163                           6.97604%

3
 The addresses for certain of the above holders are not included and will be provided upon request to all appropriate parties. A Motion to seal personal home
addresses, which were provided in lieu of business addresses, will be filed shortly .


03/20/2019 SL1 1576120v4 006370.02031
                      Case 19-11728-ref   Doc 3   Filed 03/20/19 Entered 03/20/19 17:06:22   Desc Main
                                                   Document     Page 4 of 5


Christopher J. Tarpey                                   Common Stock        3,500                 3.40864%
Lucy L. Johnston                                        Common Stock        1,817                 1.76957%
Michael J. Flippin                                      Common Stock        1,817                 1.76957%




03/20/2019 SL1 1576120v4 006370.02031
Case 19-11728-ref   Doc 3   Filed 03/20/19 Entered 03/20/19 17:06:22   Desc Main
                             Document     Page 5 of 5
